DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are currently pending.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  In claim 1, A., B., C., D., E., F., G., H., I. are objected to because of the period after the capital letter and a period can only be at the end of a claim. Examiner recommends using parentheses instead.  Appropriate correction is required.  
Claims 2-9 are objected to for inheriting this deficiency and failing to correct.
Claims 10-12 are objected to because of the following informalities:  In claim 1, A., B., C., D., E., F., G., H., are objected to because of the period after the capital letter and a period can only be at the end of a claim. Examiner recommends using parentheses instead.  Appropriate correction is required.  
Claims 11 and 12 are objected to for inheriting this deficiency and failing to correct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki et al. (US 2019/0120721) discloses road surface condition estimation apparatus.
Wicher et al. (US 2019/0092105) discloses tire pressure monitoring sensor enabling fast configuration and software updates.
Tomakidi (US 2017/0225526) discloses method for configuring a tyre pressure sensor.
Liu et al. (US 2017/0050476) discloses tire-monitoring device.
Deniau et al. (US 9,120,357) discloses methods, systems, and devices for integration of tire pressure monitoring sensors with a tire pressure monitoring system.
Yu et al. (US 2014/0361884) discloses TPMS setting tool.
Henriet et al. (US 2014/0306815) discloses multi-frequency tire pressure monitoring detector.
Lhuillier et al. (US 2012/0232753) discloses pump system and motorized vehicle.
Watabe (US 2009/0058626) discloses tire inflation pressure detecting apparatus capable of triggering only selected transceiver to perform task.
Kenny et al. (US 2008/0117036) discloses programmable wireless sensors.

This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683